Name: Commission Regulation (EC) No 2326/97 of 25 November 1997 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31997R2326Commission Regulation (EC) No 2326/97 of 25 November 1997 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal Official Journal L 323 , 26/11/1997 P. 0001 - 0004COMMISSION REGULATION (EC) No 2326/97 of 25 November 1997 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 13 (12) thereof,Whereas Commission Regulation (EEC) No 32/82 (3), as last amended by Regulation (EEC) No 3169/87 (4), lays down the conditions for granting special export refunds on beef and veal;Whereas light carcases and unseparated hindquarters of adult male bovine animals are often presented with certain offal attached; whereas the latter does not qualify for the purposes of refunds granted; whereas provision should therefore be made for the weight of such carcases and hinquarters to be corrected where the liver and/or kidneys are attached;Whereas, for the sake of clarity, it should be laid down that the certificate referred to in the Annex, to be presented when completing the customs formalities for export, must be sent via the administrative channels to the agency responsible for payment of the refunds after completion of the said formalities;Whereas Commission Regulation (EEC) No 798/80 (5), as last amended by Regulation (EEC) No 471/87 (6), and (EEC) No 2730/79 (7), as last amended by Regulation (EEC) No 1180/87 (8), were repealed by Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (9), as last amended by Regulation (EC) No 2114/97 (10); whereas references to those Regulations should therefore be updated in the Regulation in question;Whereas, since the entry into force of the Uruguay Round Agreement on Agriculture, the Commission is in a position to monitor the quantities on which special refunds are granted, using the export licences; whereas the communications from the Member States provided for in Article 4a of Regulation (EEC) No 32/82 can therefore be discontinued;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 32/82 is hereby amended as follows:1. the following paragraph 3 is added to Article 1:'3. Where carcases or unseparated hindquarters are presented together with the liver and/or kidneys, the carcase weight shall be reduced by:- 5 kg for the liver and kidneys together,- 4,5 kg for the liver,- 0,5 kg for the kidneys.`;2. the first and second subparagraphs of Article 2 (2) are replaced by the following:'2. This proof shall be provided by means of a certificate, a specimen of which is given in the Annex, issued at the request of the party concerned by the intervention agency or any other authority designated for that purpose by the Member State in which the animals were slaughtered. The document shall be presented to the customs authorities at the time of completion of the customs formalities for export and shall be sent via the administrative channels to the agency responsible for payment of the refund after completion of the said formalities. Those formalities shall be completed in the Member State in which the animals were slaughtered.However, where the products are placed under the arrangements referred to in Article 5 of Council Regulation (EEC) No 565/80 (*) the certificate referred to in the previous subparagraph must be presented to the customs authorities at the time of completion of the customs formalities referred to in Article 25 (2) of Commission Regulation (EEC) No 3665/87 (**). Notwithstanding that Regulation, the operations referred to in Article 28 (4) (b), (c) and (d) of Regulation (EEC) No 3665/87 shall not be authorized where this subparagraph applies.(*) OJ L 62, 7. 3. 1980, p. 5.(**) OJ L 351, 14. 12. 1987, p. 1.`;3. in the second paragraph of Article 3, 'Article 5 of Regulation (EEC) No 2730/79` is replaced by 'Article 34 of Regulation (EEC) No 3665/87`;4. Article 4a is deleted;5. the Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 296, 21. 11. 1996, p. 50.(3) OJ L 4, 8. 1. 1982, p. 11.(4) OJ L 301, 24. 10. 1987, p. 21.(5) OJ L 87, 1. 4. 1980, p. 42.(6) OJ L 48, 17. 2. 1987, p. 10.(7) OJ L 317, 12. 12. 1979, p. 1.(8) OJ L 113, 30. 4. 1987, p. 27.(9) OJ L 351, 14. 12. 1987, p. 1.(10) OJ L 295, 29. 10. 1997, p. 3.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>